Citation Nr: 1648288	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  09-12 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an increased rating for an old compression fracture at L2 with limitation of motion, currently rated at 40 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas which, in pertinent part, denied the Veteran's claim for an increased rating for an old compression fracture at L2 with limitation of motion.  A December 2007 rating decision continued this denial.

The Veteran testified before the undersigned Veterans Law Judge at a January 2012 Board hearing at the local Regional Office.  A hearing transcript has been associated with the claims file.

A March 2016 statement from the Veteran and VA treatment records dated from February 2015 to November 2016 were added to the claims file in March and December 2016.  There is no waiver for any of these records; however, the Veteran's statement is cumulative of the prior evidence of record and the VA treatment records are not relevant to the issue of entitlement to an increased rating for an old compression fracture at L2 with limitation of motion.  Thus, a remand to the RO for the issuance of a supplemental statement of the case (SSOC) is not necessary. 

During the pendency of this appeal, the Veteran filed claims for entitlement to service connection for (1) erectile dysfunction, (2) bilateral hearing loss, (3) tinnitus; and entitlement to increased ratings for (4) fracture of the mandible and maxilla rated as noncompensable, (5) left hip strain rated as 10 percent disabling, and (6) left knee degenerative joint disease rated as 10 percent disabling, and (7) a total disability rating based on individual unemployability (TDIU).  In a May 2013 rating decision, the RO denied the previous seven claims.  The RO sent the Veteran notice of this rating decision in a May 2013 letter.  In June 2013, the Veteran filed a notice of disagreement (NOD), in which he identified the denials of service connection for bilateral hearing loss, tinnitus, and erectile dysfunction, and TDIU, as the specific determinations which he disagreed.  38 C.F.R. § 20.201 (2013, 2016).  In March 2014, the Veteran filed a NOD, in which he identified the denials of an increased rating for the fractured mandible and maxilla, left knee degenerative joint disease, and left hip strain, as the specific determinations with he disagreed.  Id.  Notably, however, the information of record also reflects that the RO acknowledged the Veteran's NODs in an April 2014 letter; and that the Veteran has elected the Decision Review Officer (DRO) Review Process in an April 2014 statement.  As such, the RO has proceeded to undertake additional development of these issues, which it has not yet completed and considered, in accordance with 38 C.F.R. 3.2600 (DRO Review Process) and 38 C.F.R. 19.26(a) (initial action by RO when timely NOD is filed). Hence, any action by the Board in accordance with the Court's ruling in Manlicon v. West, 12 Vet. App. 238 (1999), would be premature at this time. Thus, the Board is of the opinion that the best approach is to exercise its discretion not to remand but instead to refer to the RO the matters concerning the issuance of an SOC.

In a May 2015 rating decision, the RO granted service connection for major depressive disorder, evaluated at 10 percent disabling, effective from April 1, 2014.  The Veteran filed a NOD in July 2015, in which he identified the assignment of the 10-percent for this disability as the specific determination with which he disagreed.  38 C.F.R. § 20.201.  In December 2016 rating decision, the RO increased the disability rating the service-connected major depressive disorder from 10 percent to 30 percent disabling, effective from April 1, 2014; and, by that same rating decision, the RO also deferred action on the pending claim for TDIU.  In December 2016, the RO furnished the Veteran with a statement of the case (SOC) that addressed the initial rating assigned for the major depressive disorder.  As the Veteran has not filed a substantive appeal (via a VA Form 9) in response to the December 2016 SOC, such issue is not properly before the Board at this time.

Because the TDIU issue, as specifically raised by the Veteran, is not limited to the underlying service-connected disability (i.e., an old compression fracture at L2 with limitation of motion) at issue in this appeal; and because the Veteran's other service-connected disabilities are not the subject of either an initial rating or increased rating claim on appeal before the Board, it would be premature for the Board to accept original jurisdiction over the TDIU issue at this time. See Rice v Shinseki, 22 Vet. App. 447 453 (2009) (explaining the proper treatment of the assertion of entitlement to TDIU can be resolved by considering the stage of the adjudication at which the issue is raised and whether or not the Veteran already has a service connected disability). For this reason, the Board is required to place such issue in its proper procedural posture, and thus will not disturb its previous referral of the TDIU issue for the purpose of affording the RO the opportunity to continue and complete its actions in accordance with 38 C.F.R. 3.2600 and 38 C.F.R. 19.26(a), as discussed above.

This appeal was processed by using both the Veterans Benefits Management System (VBMS) and Virtual VA.  Accordingly, any future consideration of this case should take into consideration the existence of both electronic records. 


FINDINGS OF FACT

For the period on appeal, the Veteran's old compression fracture at L2 with limitation of motion has manifested with painful motion and corresponding functional impairment, and more nearly approximate limitation of flexion to 30 degrees or less; there is no evidence of ankylosis or incapacitating episodes having a total duration of 6 weeks or more during the past 12 months.


CONCLUSION OF LAW

For the period on appeal, the criteria for an increased rating in excess of 40 percent for old compression fracture at L2 with limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his increased rating claim was satisfied by way of a letter dated November 2006. 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's post-service VA and private treatment records as well as social security administration (SSA) records have been associated with the claims folder.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained. 

The Veteran was provided with QTC examinations in November 2006 and October 2007 and VA examinations in February 2010, July 2012, and May 2013.  The Board finds that the examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's low back disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board is also satisfied that there has been substantial compliance with the April 2012 remand directives, which included obtaining outstanding SSA records and affording the Veteran another VA examination.  Stegall v. West, 11 Vet. App. 268 (1998). 

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating Claim 

The Veteran contends that his service-connected old compression fracture, L2, with limitation of motion is more severe than reflected in his current disability rating.

II. General Rating Principles

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  See id.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of 38 C.F.R. § 4.59 are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

III. Rating Criteria

The Veteran is presently assigned a 40 percent rating for an old compression fracture at L2 with limitation of motion under Diagnostic Code 5235.  See 38 C.F.R. § 4.71a.

Under the general rating formula for diseases and injuries of the spine, a 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Intervertebral disc syndrome may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under C.F.R. § 4.25.  Id. 

The formula for rating intervertebral disc syndrome based on incapacitating episodes provides that incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent evaluation.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

IV.  Factual Background and Analysis

Throughout the appeal, the Veteran's old compression fracture at L2 with limitation of motion has manifested painful and limited motion on use of the lumbar spine.  VA treatment records from January, April, May July, September and October 2006 reflect that the Veteran was treated for low back pain.  In January 2006, the Veteran reported that he felt "decent" but had occasional exacerbations of back pain.  The Veteran later reported an increase in back pain and difficulty walking for extended periods of time.  The Veteran reported a sharp pain that ranged from 2-8/10.  In September 2006, the Veteran received injections for his back pain and reported that his pain was improved.  A September 2006 VA treatment record reflects an observation, noting that the Veteran's pain was chronic but that "most of the pain is over the soft tissue areas of the shoulder, not bony or spine pain."  An October 2006 VA treatment record reflects that the Veteran reported that his pain was exacerbated in a supine position but also with certain movements or through pulling on his left arm and by palpation to his lateral spine. 

The evidence shows that during a November 2006 QTC examination, the Veteran reported that he suffered stiffness and difficulty moving, sitting or walking as a result of his back condition.  The Veteran reported that he suffered pain constantly and that such pain traveled down his left leg.  The Veteran described his pain as crushing, aching and sharp in nature.  He reported that his pain was a 10/10 and that his pain could be elicited by physical activity, stress and sleeping, but the pain could be relieved through rest and medication.  The Veteran stated that "[he has] constant pain in the lower back that travels down the left leg which makes it difficult to walk and stand for long periods.  [He wakes] up two to three times at night and before [he gets] out of bed [he has] to sit on the side for a couple of minutes."  The Veteran reported that his back did not cause incapacitation.  

Upon physical examination, the Veteran's thoracolumbar spine revealed no evidence of radiating pain on movement.  The examiner found no muscle spasms, but did observe tenderness, specifically tenderness to palpation over the upper lumbar spine.  The examiner reported negative straight leg raising on the right and left and found no evidence of ankylosis.  Range of motion testing revealed: flexion was 0 to 90 out of 90 degrees with pain at 60 degrees; extension was 0 to 25 out of 30 degrees with pain at 20 degrees; right lateral flexion was 0 to 30 out of 30 degrees with pain at 25 degrees; left lateral flexion was 0 to 30 out of 30 degrees with pain at 20 degrees; right rotation was 0 to 30 out of 30 degrees and left rotation was 0 to 30 out of 30 degrees.  Accordingly to the examiner, the joint function of the spine was additionally limited by pain, fatigue, weakness, lack of endurance and pain, but not by incoordination, after repetitive use.  There were no signs of IVDS with chronic and permanent nerve root involvement.  Sensory, motor, and reflex examinations were intact.  X-rays revealed degenerative arthritis, joint narrowing and joint irregularity.  The examiner found severe degenerative disc disease, and almost total disc height narrowing seen throughout L3, L4, and L5, as well as bony bridging seen on the right lateral aspect of L1, L2, and L3.  The examiner noted marked facet joint narrowing with hypertrophy bilaterally at L4 and L5.  The examiner finally noted that the lumbosacral angle was increased to 45 degrees.  The diagnosis was of an old compression fracture at L2 with limitation of motion. 

VA treatment records, dated between April 2007 and October 2007, reflect that the Veteran continued to be treated for low back pain.  The Veteran reported that he could walk up to a mile every two to three days, but back pain prevented more.  The Veteran reported no bowel or bladder problems, but some urgency with urination.  He noted that he could stand for 20-30 minutes without support and that he could sit for an hour but then would need to get up and stretch.  The Veteran reported that he was employed as a satellite dish installer.  An October 2007 VA treatment record reflects that the Veteran was "tolerating pain fairly well."

The record further reflects that upon QTC examination in October 2007, the examiner confirmed the established diagnosis of old compression fracture at L2 with limitation of motion, and also diagnosed severe degenerative disc disease, lumbar spine.  The examiner supported his conclusion by noting subjective pain, stiffness, fatigue, weakness, lack of endurance and objective pain with full range of motion as well as X-ray evidence.  The Veteran reported constant pain which traveled down his leg.  The Veteran noted that his pain was aching and sharp in nature and that his pain level was 8/10.  He reported that the pain could be elicited by physical activity but that it is relieved by medication.  Further, the Veteran reported that at the time of the pain he was still able to function.  He said that he had difficulty sitting or standing for long periods and trouble lifting objects.  The Veteran stated that his condition did not cause incapacitation.  Physical examination revealed no evidence of radiating pain on movement or muscle spasms.  The examiner did find tenderness to palpation over the upper lumbar spine region.  There were negative straight leg raises on both the left and right and no ankylosis of the spine.  On range of motion testing forward flexion was to 90 degrees with pain at 70 degrees.  Extension was to 30 degrees with pain at 20 degrees.  Right lateral flexion was to 30 degrees.  Left lateral flexion was to 30 degrees with pain at 20 degrees.  Right rotation was to 30 degrees with pain at 25 degrees.  Left rotation was to 30 degrees with pain at 25 degrees.  On repetitive use testing the Veteran was additionally limited by pain, fatigue, weakness, lack of endurance and pain, but not by incoordination.  The additional limitation of the joint function was 0 degrees.  The examiner found normal head position with symmetry and symmetry of spinal motion with normal curvatures of the spine.  X-ray evidence revealed degenerative arthritis, joint narrowing and joint irregularity; in addition, it showed advanced multilevel degenerative changes more pronounced involving the lower lumbar spine at L3-L4, L4-L5 and L5-S1. 

Additional VA treatment records, dated from April 2008 to October 2009, reflect that the Veteran continued to be treated for chronic low back pain.  In April 2008 the Veteran reported that his back pain was exacerbated by long drives as well as prolonged standing.  In October 2008, the Veteran reported that he had difficulty with ambulation of any significant distance and that his pain was exacerbated when in a supine position and by certain movements.  The Veteran also reported that his highest comfort level was 2/10 which was an acceptable pain level and that while he reported that NSAIDS were the best way to deal with his pain; he did not want to take them in large quantities.  The Veteran denied any bowel or bladder problems.  Reports from the Veteran in November 2008 reflect that his pain level again was unacceptable.  In January 2009, the Veteran reported that his pain was 7/10 and constant.  In February 2009, the Veteran reported that his pain had increased and that he had not worked since September.  The Veteran noted that his pain was worse with inactivity and that when working he did not notice his pain as much.  In October 2009, the Veteran reported that his pain was constant and had a "waxing and waning component."  The Veteran reported that strenuous activity worsened the pain was well as driving.  He described his pain as "if the oil has been taken out of his joints like the tin man in the wizard of oz."

Moreover, the record shows that when the Veteran was examined by VA in February 2010, the Veteran reported that his chronic back pain had increased with radiation to his left leg and difficulty walking.  The Veteran reported a history of decreased motion, stiffness, weakness, spasm and pain.  In addition, he reported mild flare-ups precipitated by prolonged sitting, standing or static positions related to sleeping.  He noted that heat, ice, massage and medications relieved his pain.  Further the Veteran indicated that such flare-ups only mildly impaired his functionality.  The Veteran reported no incapacitating episodes nor did he use any assistive devices.  Physical examination revealed that the Veteran was symmetrical in appearance but showed an antalgic gait.  Some lumbar flattening, but no ankylosis, was found.  Muscle spasms, pain with motion, and tenderness were detected.  Range of motion was flexion to 40 degrees, extension to 10 degrees, left lateral flexion to 10 degrees, left lateral rotation to 15 degrees, right lateral flexion to 10 degrees, and right lateral rotation to 15 degrees, with objective evidence of pain on active motion.  Range of motion was additionally limited after repetitive use testing, such that flexion was to 50 degrees, extension to 10 degrees, left lateral flexion to 10 degrees, left lateral rotation to 15 degrees, right lateral flexion to 10 degrees, right lateral rotation to 15 degrees.  The diagnosis was of "degenerative and post traumatic changes of lumbar spine with old compression fracture L1 limitation of motion."  (The Board notes that the examiner's diagnosis included the L1, however it appears as that was a typographical mistake as the examiner further noted that the problem associated with the diagnosis was "old compression fracture L2 limitation of motion").  The examiner noted that the Veteran had worked as a satellite installer, although noting that the Veteran retired in 2008 "due to back and hand-nerve damage in left arm."

VA treatment records, dating from May 2010 to December 2011, show that the Veteran was treated for chronic low back pain.  In October 2010 the Veteran reported that his pain was an 8/10 and that it was a sharp pain.  The Veteran again reported that his pain was worse with walking and prolonged sitting or standing.  The Veteran reported that heat helped relieve the pain and that he took pain relievers and muscle relaxers but that the relief was mostly sedation and not actual pain relief.  In January 2011, the Veteran reported constant aching and sharp pain that ranged from 4-10/10.  The Veteran reported at that time that his pain was aggravated by sitting or standing for too long and that nothing relieved his pain.  The Veteran continued to deny and bowel or bladder problems.  Range of motion testing conducted in November 2011 revealed: flexion to 70 degrees with pain at 45 degrees, extension to 30 degrees, right and left lateral flexion to 45 degrees and right and left lateral rotation to 60 degrees.  In December 2011, the Veteran reported that his pain was 7-8/10 and that it interfered with his ability to work, activities of daily living and sleep.  

When the Veteran presented for a DBQ-VA examination in July 2012, he complained of increased pain, in the back, lateral hip, and buttocks on the left, as well as cramps in his left foot at night.  The Veteran related that his back pain wakes him at night, and that he has to use a cane to ambulate.  He elaborated that prolonged walking, sitting and standing aggravated his back.  He reported that he was able to ride a bike for exercise.  The Veteran noted that while his pain had gotten progressively worse.  He denied bowel or bladder problems and reported that he had no flare-ups.  Physical examination revealed that the Veteran had tenderness or pain to palpation, but no guarding or muscle spasms.  Range of motion testing revealed: flexion to 50 degrees with pain at 50 degrees, extension to 20 degrees with pain at 20 degrees, right lateral flexion to 20 degrees, left lateral flexion to 20 degrees, right lateral rotation to 20 degrees, and left lateral rotation to 20 degrees.  The Veteran experienced no additional limitation in range of motion following repetitive use testing.  The Veteran did have functional loss or impairment as a result of less movement than normal, pain on movement, disturbance of locomotion, and interference with sitting, standing and/or weight bearing.  Strength, reflex and sensory testing were all normal.  According to the examiner, the Veteran's thoracolumbar spine condition impacted his ability to work, in that he was very limited in standing, sitting, walking, and that he could not kneel, stoop, crawl, climb a ladder or lift anything over 20 pounds.

VA treatment records, dated from August 2012 to May 2013, reflect that the Veteran continued to undergo treatment for chronic back pain and reported increased pain.  In November 2012, the Veteran reported that his back pain kept him from being as active as he would like to be, which he found discouraging.  Further, he reported sleep difficulties as a result of his pain.  In May 2013, the Veteran reported again that his chronic pain was aggravated by standing, sitting and walking too long.  In addition, he noted that he was sensitive to cold weather. 

During a May 2013 DBQ examination of the back examination, the examiner again confirmed the Veteran's diagnoses of old compression fracture at L2 with limitation of motion and degenerative disc disease at L3-4 and L4-5.  At that time, the Veteran related complaints of constant aching pain, which ranged from 6-8/10, and further related that his pain was worse with walking, but that it subsides when he is at rest.  The Veteran used a cane to ambulate.  The Veteran reported no flare-ups.  Physical examination revealed moderate paraspinal muscle spasm and tenderness of the lumbar spine.  The Veteran showed guarding and muscle spasms, which did not result in an abnormal gait.  Range of motion was flexion to 60 degrees, extension to 20 degrees, right lateral flexion to 30 degrees or greater, left lateral flexion to 30 degrees or greater, right lateral rotation to 30 degrees or greater, and left lateral rotation to 30 degrees or greater.  Upon repetitive use testing, the Veteran showed no additional limitation in range of motion, but the Veteran was found to have functional loss or functional impairment in that he had less movement than normal.  The examiner commented that the Veteran's functional ability was not significantly impacted by pain, weakness, fatigability or incoordination.  Strength, reflex and sensory examinations were all normal.  Straight leg testing was negative, and no neurological abnormalities were detected.  According to the examiner, the Veteran had severe degenerative disc diseases which would impact the Veteran's ability to work; specifically that, he could occasionally lift 50 pounds, repeatedly lift 25 pounds, and that he would be unlimited in his abilities to walk, sit and stand. 

VA treatment records, dated from September 2014 to November 2016, reflect the Veteran's continued treatment for and complaints of chronic low back pain.  In May 2015, the Veteran reported episodic back pain, and that while he no longer worked as a satellite dish installer, he did work part time.  In December 2015, the Veteran noted that his constant back pain ranged from 4-5/10.  A June 2016 VA treatment note reflects the Veteran's report that his back pain in conjunction with other pain kept him from sleeping.  An October 2016 VA treatment note reflects the Veteran's reports that pain of 8/10 is unacceptable and that he was satisfied with his treatment plan. 

Of record are lay statements submitted by the Veteran and his wife, relating the impact of the Veteran's back condition on his life and ability to perform his activities of daily living as well as work.  A June 2011 statement from the Veteran reflects the Veteran's reports that he suffered from chronic back pain which impacted his sexual abilities.  In an October 2012 statement, the Veteran again indicated that his back condition and pain caused his inability to perform sexually.  The Veteran described his pain as "sharp knife stabbing like pains that in turn kill all sexual feelings."  In an additional statement in October 2012, he indicated that his back condition caused him chronic pain as well to stumble and fall.  In a January 2012 statement, the Veteran's wife indicated that the Veteran could not run, his walking was slow, and he would occasionally walk with a limp when the pain was really severe.  Further, the Veteran's wife stated that her husband would be reduced to tears from the pain and that he was extremely limited in his ability to move about including bending, squatting, and reaching.  She reported that the Veteran has not been able to run and play sports with his son.  The Veteran's wife reported that she often awoke to find the Veteran lying on the floor as he could not sleep comfortably in their bed.  Finally, she recounted the sexual difficulties that they experienced as a result of the Veteran's back pain.  In a March 2016 statement, the Veteran reported that his pain was "debilitating severe chronic pain that curtails my ability for movement (s) and mobility.  I am in intense pain 24/7 montoring [sic] my physical ability to modulate that effects my daily living/life."

This evidence shows that the Veteran does squarely meet the criteria for a 20 rating percent under the general rating formula due to the medical evidence demonstrating that the Veteran has forward flexion greater than 30 degrees but less than 60 degrees, a combined range of lumbar spine motion not greater than 120 degrees, and objective clinical data of muscle spasm and guarding severe enough to result in the Veteran having an antalgic gait.  Notably, however, the medical and lay evidence also reflects that the Veteran has chronic progressive pain with difficult movement, and that he exhibits functional limitations that restrict the use of his lumbar spine.  This same evidence also indicates that the Veteran's ability to stand, walk, and run is limited, and presumably his symptoms of increased pain would impact the function of his thoracolumbar spine.  These findings are largely consistent with the statements from the Veteran and spouse who state that the Veteran cannot sit, stand, or sleep, at times, due to his discomfort from frequent flare ups of back pain.  As such, given this evidence and the Veteran's competent reports of chronic and increased back pain, the Veteran has and does present a disability picture that more nearly approximates additional limitation of motion in the context of forward flexion of 30 degrees or less, which established the basis upon which to assign the current 40-percent rating for the Veteran's service-connected lumbar spine disability.  See also 38 C.F.R. § 4.40, 4.45, 4.71a, General Rating Formula for Disease and Injuries of the Spine; DeLuca and Mitchell, both supra.  Since the record evidence does reflect that the Veteran demonstrates forward flexion of the lumbar spine, albeit with additional functional impairment that approximates to motion limited to 30 degrees or less, the record evidence shows no finding of ankylosis of the thoracolumbar spine.  Hence, an increased rating in excess of 40 percent for the Veteran's old compression fracture at L2 with limitation of motion is not warranted.

Further, the maximum rating for limitation of motion of the thoracolumbar spine is 40 percent.  However, where as here, the Veteran is awarded the maximum rating assignable for limitation of motion (i.e., 40 percent under the General Rating Formula for the Spine), additional consideration of the provisions of DeLuca is not required.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Hence, a higher rating is not warranted under the governing criteria pertaining to limitation of thoracolumbar spine motion.

The Board has also considered whether it may be appropriate to rate the Veteran's old compression fracture at L2 with limitation of motion under other diagnostic codes, but finds that no higher ratings are warranted.

A rating is not warranted based on incapacitating episodes.  See 38 C.F.R. § 4,81a, Diagnostic Code 5243.  In this regard, the Board notes that such symptoms for consideration under that diagnostic code would be the presence of incapacitating episodes, as defined by regulation, having a total duration of at least six weeks during the past 12 months.  Here, there is no indication in either the medical evidence of record or any notations of any such incapacitating episodes in the VA examinations by either the Veteran or the examiners.

While the Veteran received treatment for his back pain, he repeatedly denied pain that caused incapacitation.  Further, even assuming that the Veteran's statement did indicate an incapacitating episode, it would not equate to at least six weeks in duration.  Therefore, the Board finds that the lay and medical evidence of record is against finding that the Veteran has had incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Other Considerations 

The Board has considered whether staged ratings are warranted.  However, as the Veteran's low back disability has remained relatively stable throughout the appeal period; there is no basis for staged ratings.  See Hart, 21 Vet. App. at 509-10.

The Board has also considered whether the Veteran is entitled to a greater level of compensation for the disability at issue on an extra-schedular basis.  An extra-schedular rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321 (b)(1). 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected old compression fracture at L2 with limitation of motion with the established criteria found in the rating schedule.  However, as discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  Additionally, the Board acknowledges the Veteran's subjective lay complaints; however, the Board finds that the Veteran has not described any exceptional or unusual features of his low back disability.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating under 38 C.F.R. § 3.321 (b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to an increased rating for an old compression fracture at L2 with limitation of motion, currently rated at 40 percent disabling, is denied. 


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


